--------------------------------------------------------------------------------

 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

by and among

CHINA FUHUA NEW MATERIAL HOLDINGS, INC.,




LEADING ASIA PACIFIC INVESTMENT LIMITED,




GOOD WEALTH CAPITAL INVESTMENT LIMITED,




TMK POWER INDUSTRIES LTD.,




HENIAN WU,




ZONGFU WANG,




JUNBIAO HUANG




UNITECH INTERNATIONAL INVESTMENT HOLDINGS LIMITED




and




MING XU

(For Purposes of Section 7.10 Only)

Dated as of December 12, 2008

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

    ARTICLE I  EXCHANGE OF SHARES 1 1.1. Exchange by Unitech 1 1.2. Closing 1
ARTICLE II  REPRESENTATIONS AND WARRANTIES OF UNITECH 2 2.1. Good Title 2 2.2.
Pre-emptive Rights 2 2.3. Organization 2 2.4. Power and Authority 2 2.5. No
Conflicts 2 2.6. Litigation 2 2.7. No Finder's Fee 2 2.8. Purchase Entirely for
Own Account 3 2.9. Available Information 3 2.10. Non-Registration 3 2.11.
Restricted Securities 3 2.12. Accredited Investor 3 2.13. Legends 3 2.14.
Additional Legend; Consent 4 2.15. Disclosure 4 ARTICLE III  REPRESENTATIONS AND
WARRANTIES OF THE LEADING ASIA COMPANIES 4 3.1. Organization, Standing and Power
4 3.2. Leading Asia Subsidiaries; Equity Interests 4 3.3. Capital Structure 5
3.4. Authority; Execution and Delivery; Enforceability 5 3.5. No Conflicts;
Consents 6 3.6. Taxes 6 3.7. Benefit Plans 7 3.8. Litigation 7 3.9. Compliance
with Applicable Laws 7 3.10. Brokers; Schedule of Fees and Expenses 8 3.11.
Contracts 8 3.12. Regulatory Permits 8 3.13. Title to Properties 8 3.14.
Intellectual Property 8 3.15. Labor Matters 9 3.16. Insurance 9 3.17.
Environmental and Safety Matters 9 3.18. Foreign Corrupt Practices 9 3.19.
Governmental Inquiries 10 3.20. Additional PRC Representations and Warranties 10
3.21. Transactions with Affiliates and Employees 11 3.22. Internal Accounting
Controls 11 3.23. Solvency 11 3.24. Application of Takeover Protections 12 3.25.
Investment Company 12 3.26. Disclosure 12 3.27. Information Supplied 12 3.28. No
Undisclosed Events, Liabilities, Developments or Circumstances 12 3.29. No
Additional Agreements 13 ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF FUHUA 13
4.1. Organization, Standing and Power 13 4.2. Subsidiaries; Equity Interests 13
4.3. Capital Structure 13

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

      4.4. Authority; Execution and Delivery; Enforceability 14 4.5. No
Conflicts; Consents 14 4.6. SEC Documents; Undisclosed Liabilities 14 4.7.
Absence of Changes in Benefit Plans 15 4.8. ERISA Compliance; Excess Parachute
Payments 15 4.9. Litigation 15 4.10. Compliance with Applicable Laws 15 4.11.
Contracts 16 4.12. Title to Properties 16 4.13. Intellectual Property 16 4.14.
Labor Matters 16 4.15. Foreign Corrupt Practices 16 4.16. Transactions With
Affiliates and Employees 16 4.17. Investment Company 17 4.18. Absence of Certain
Changes or Events 17 4.19. Information Supplied 17 4.20. No Undisclosed Events,
Liabilities, Developments or Circumstances 18 4.21. No Additional Agreements 18
ARTICLE V  REPRESENTATIONS AND WARRANTIES OF THE FOUNDERS 18 5.1. Acquisition of
TMK 18 5.2. Consents and Approvals 18 5.3. Filings and Registrations 18 ARTICLE
VI  CONDITIONS TO CLOSING 18 6.1. Fuhua Conditions Precedent 18 6.2. Leading
Asia and Unitech Conditions Precedent 20 ARTICLE VII  COVENANTS 22 7.1.
Preparation of the 14f-1 Notice; Blue Sky Laws 22 7.2. Public Announcements 22
7.3. Fees and Expenses 22 7.4. Continued Efforts 22 7.5. Exclusivity 22 7.6.
Filing of 8-K 22 7.7. Furnishing of Information 23 7.8. Access 23 7.9.
Preservation of Business 23 7.10. Indemnification 23 7.11. Delivery of Leading
Asia Financial Statements; Liabilities 24 7.12. Absence of Certain Changes or
Events 25 7.13. Preparation of Disclosure Letters 26 ARTICLE VIII  MISCELLANEOUS
26 8.1. Notices 26 8.2. Amendments; Waivers; No Additional Consideration 27 8.3.
Termination 27 8.4. Replacement of Securities 28 8.5. Remedies 28 8.6.
Interpretation 28 8.7. Severability 29 8.8. Counterparts; Facsimile Execution 29
8.9. Entire Agreement; Third Party Beneficiaries 29 8.10. Governing Law 29 8.11.
Assignment 29       Annex A Definitions      

ii

 

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT (this "Agreement"), dated as of December 12, 2008,
is by and among China Fuhua New Material Holdings, Inc., a Delaware corporation
("Fuhua"), Leading Asia Pacific Investment Limited, a British Virgin Islands
company ("Leading Asia"), Good Wealth Capital Investment Limited, a Hong Kong
company ("Good Wealth"), TMK Power Industries Ltd., a PRC company ("TMK", and
together with Leading Asia and Good Wealth, the "Leading Asia Companies"),
Henian Wu, Zongfu Wang and Junbiao Huang (such individuals being referred to
herein as the "Founders"), the sole shareholder of Leading Asia, Unitech
International Investment Holdings Limited, a British Virgin Islands company
("Unitech") and Ming Xu (for purposes of Section 7.10 only). Each of the parties
to this Agreement is individually referred to herein as a "Party" and
collectively, as the "Parties." Capitalized terms used herein that are not
otherwise defined herein shall have the meanings ascribed to them in Annex A
hereto.

BACKGROUND

 

Leading Asia has 50,000 shares of capital stock (the "Leading Asia Stock")
issued and outstanding, all of which are held by Unitech. Unitech has agreed to
transfer all of its Leading Asia Stock in exchange for a number of newly issued
shares of the Common Stock, $.001 par value, of Fuhua (the "Fuhua Stock") that
will constitute eighty-four percent (84%) of the issued and outstanding capital
stock of Fuhua, on a fully diluted basis, as of and immediately after the
Closing.  The number of shares of Fuhua Stock to be received by Unitech is
referred to herein as the "Shares".

The exchange of Leading Asia Stock for Fuhua Stock is intended to constitute a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended.

 

The Board of Directors of each of Fuhua and Leading Asia has determined that it
is desirable to effect this plan of reorganization and share exchange.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

ARTICLE I
Exchange of Shares

1.1.

Exchange by Unitech.  At the Closing, Unitech shall sell, transfer, convey,
assign and deliver to Fuhua its Leading Asia Stock free and clear of all Liens
in exchange for the Shares.

1.2.

Closing.  The closing (the "Closing") of the transactions contemplated hereby
(the "Transactions") shall take place at the offices of Pillsbury Winthrop Shaw
Pittman LLP in San Francisco, CA commencing at 9:00 a.m. local time on the
second business day following the satisfaction or waiver of all conditions to
the obligations of the Parties to consummate the Transactions (other than
conditions with respect to actions that the respective parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
"Closing Date").

--------------------------------------------------------------------------------

ARTICLE II
Representations and Warranties of Unitech

Unitech hereby represents and warrants to Fuhua as follows.

2.1.

Good Title.  Unitech is the record and beneficial owner, and has good title to
its Leading Asia Stock, with the right and authority to sell and deliver such
Leading Asia Stock.  Upon delivery of any certificate or certificates duly
assigned, representing the same as herein contemplated and/or upon registering
of Fuhua as the new owner of such Leading Asia Stock in the share register of
Leading Asia, Fuhua will receive good title to such Leading Asia Stock, free and
clear of all Liens.

2.2.

Pre-emptive Rights.  Unitech has no pre-emptive rights or any other rights to
acquire any Leading Asia Stock that have not been waived or exercised.

2.3.

Organization.  Unitech is duly organized and validly existing in its
jurisdiction of organization.

2.4.

Power and Authority.  Unitech has the legal power, capacity and authority to
execute and deliver this Agreement and each Transaction Document to be delivered
by it hereunder and to perform its obligations hereunder and thereunder, and to
consummate the Transactions.  All acts required to be taken by Unitech to enter
into this Agreement, to deliver each Transaction Document to which it is a party
and to carry out the Transactions have been properly taken.  This Agreement
constitutes a legal, valid and binding obligation of Unitech, enforceable
against Unitech in accordance with the terms hereof.

2.5.

No Conflicts.  The execution and delivery of this Agreement by Unitech and the
performance by Unitech of its obligations hereunder in accordance with the terms
hereof: (a) will not require the consent of any third party or Governmental
Entity under any Laws; (b) will not violate any Laws applicable to Unitech and
(c) will not violate or breach any contractual obligation to which Unitech is a
party.

2.6.

Litigation.  There is no pending proceeding against Unitech that involves the
Shares or that challenges, or may have the effect of preventing, delaying or
making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement and, to the knowledge of Unitech, no such
proceeding has been threatened, and no event or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such proceeding.

2.7.

No Finder's Fee.  Unitech has not created any obligation for any finder's,
investment banker's or broker's fee in connection with the Transactions.

2

--------------------------------------------------------------------------------

2.8.

Purchase Entirely for Own Account.  The Fuhua Stock proposed to be acquired by
Unitech hereunder will be acquired for investment for its own account, and not
with a view to the resale or distribution of any part thereof, and Unitech has
no present intention of selling or otherwise distributing the Fuhua Stock,
except in compliance with applicable securities laws.

2.9.

Available Information.  Unitech has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
investment in Fuhua and has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Fuhua Stock.

2.10.

Non-Registration.  Unitech understands that the Fuhua Stock has not been
registered under the Securities Act and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Unitech's representations as expressed herein.  The non-registration shall have
no prejudice with respect to any rights, interests, benefits and entitlements
attached to the Fuhua Stock in accordance with Fuhua's charter documents or the
laws of its jurisdiction of incorporation.

2.11.

Restricted Securities.  Unitech understands that the Shares are characterized as
"restricted securities" under the Securities Act inasmuch as this Agreement
contemplates that, if acquired by Unitech pursuant hereto, the Shares would be
acquired in a transaction not involving a public offering.  Unitech further
acknowledges that if the Shares are issued to Unitech in accordance with the
provisions of this Agreement, such Shares may not be resold without registration
under the Securities Act or the existence of an exemption therefrom.  Unitech
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

2.12.

Accredited Investor.  Unitech is an "accredited Investor" within the meaning of
Rule 501 under the Securities Act and Unitech was not organized for the specific
purpose of acquiring the Shares.

2.13.

Legends.   Unitech hereby agrees with Fuhua that the Fuhua Stock will bear the
following legend or one that is substantially similar to the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

3

--------------------------------------------------------------------------------

 

2.14.

Additional Legend; Consent. Additionally, the Fuhua Stock will bear any legend
required by the "blue sky" laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. Unitech
consents to Fuhua making a notation on its records or giving instructions to any
transfer agent of Fuhua Stock in order to implement the restrictions on transfer
of the Shares.

2.15.

Disclosure.  This Agreement, the schedules hereto and any certificate attached
hereto or delivered in accordance with the terms hereof by or on behalf of the
Shareholder in connection with the transactions contemplated by this Agreement,
when taken together, do not contain any untrue statement of a material fact or
omit any material fact necessary in order to make the statements contained
herein and/or therein not misleading.

ARTICLE III
Representations and Warranties of The Leading Asia Companies

Subject to the exceptions set forth in the Leading Asia Disclosure Letter, the
Leading Asia Companies represent and warrant as follows to Fuhua.

 

3.1.

Organization, Standing and Power.  Each of the Leading Asia Companies is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has the corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Leading Asia Companies, a
material adverse effect on the ability of any of the Leading Asia Companies to
perform their obligations under this Agreement or on the ability of any of the
Leading Asia Companies to consummate the Transactions (a "Leading Asia Material
Adverse Effect").  Each of the Leading Asia Companies is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary except where the
failure to so qualify would not reasonably be expected to have a Leading Asia
Material Adverse Effect.  Leading Asia has delivered to Fuhua true and complete
copies of the Leading Asia Constituent Instruments, and the comparable charter,
organizational documents and other constituent instruments of each of its
subsidiaries, in each case as amended through the date of this Agreement.

3.2.

Leading Asia Subsidiaries; Equity Interests.  

(a)

Leading Asia owns 100% of the outstanding equity interests of Good Wealth, which
in turn owns 100% of the outstanding equity and economic interests of TMK.  All
of such outstanding equity interests have been validly issued and are fully paid
and nonassessable and are as of the date of this Agreement owned as set forth
above free and clear of all Liens.

4

--------------------------------------------------------------------------------

(b)

Except for its interests in Good Wealth and TMK, Leading Asia does not as of the
date of this Agreement own, directly or indirectly, any capital stock or other
securities of, or have any beneficial ownership interest in, or hold any equity
or similar interest, or have any investment in any corporation, limited
liability company, partnership, limited partnership, joint venture or other
company, person or other entity.

3.3.

Capital Structure.  The issued and outstanding capital stock of Leading Asia
consists of 50,000 ordinary shares.  Except as set forth above, no shares of
capital stock or other voting securities of Leading Asia are issued, reserved
for issuance or outstanding.  Leading Asia is the sole record and beneficial
owner of all of the issued and outstanding capital stock of each of its
subsidiaries.  All outstanding shares of the capital stock of the Leading Asia
Companies are validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
any applicable corporate Laws, the Leading Asia Companies' charter documents, or
any Contract to which the Leading Asia Companies are a party or otherwise bound.
 There are not any bonds, debentures, notes or other indebtedness of the Leading
Asia Companies having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which holders of
capital stock of the Leading Asia Companies may vote ("Voting Leading Asia
Debt").  As of the date of this Agreement, there are not any options, warrants,
rights, convertible or exchangeable securities, "phantom" stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Leading Asia Companies are
a party or by which any of them is bound (a) obligating the Leading Asia
Companies to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Leading Asia Companies or any Voting Leading Asia
Debt, (b) obligating the Leading Asia Companies to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking or (c) that give any person the right to receive any
economic benefit or right similar to or derived from the economic benefits and
rights occurring to holders of the capital stock of the Leading Asia Companies.
 As of the date of this Agreement, there are not any outstanding contractual
obligations of Leading Asia to repurchase, redeem or otherwise acquire any
shares of capital stock of Leading Asia.

3.4.

Authority; Execution and Delivery; Enforceability.  

Each of the Leading Asia Companies has all requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
Transactions.  The execution and delivery by the Leading Asia Companies of this
Agreement and the consummation by the Leading Asia Companies of the Transactions
have been duly authorized and approved by the Board of Directors of each of the
Leading Asia Companies and no other corporate proceedings on the part of the
Leading Asia Companies are necessary to authorize this Agreement and the
Transactions.  When executed and delivered, this Agreement will be enforceable
against the Leading Asia Companies in accordance with its terms.

5

--------------------------------------------------------------------------------

3.5.

No Conflicts; Consents.  

(a)

The execution and delivery by each of the Leading Asia Companies of this
Agreement does not, and the consummation of the Transactions and compliance with
the terms hereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Leading Asia Companies under, any provision
of (i) the Leading Asia Companies' charter documents, (ii) any Contract to which
the Leading Asia Companies are a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.5(b), any material judgment, order or decree or
material Law applicable to the Leading Asia Companies or their respective
properties or assets, including without limitation, the Leading Asia Stock,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Leading Asia Material Adverse Effect.

(b)

Except as set forth in the Leading Asia Disclosure Letter and for required
filings with the SEC and applicable "Blue Sky" or state securities commissions,
no Consent of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Leading Asia Companies in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.

3.6.

Taxes.  

(a)

Each of the Leading Asia Companies has timely filed, or has caused to be timely
filed on its behalf, all Tax Returns required to be filed by it, and all such
Tax Returns are true, complete and accurate, except to the extent any failure to
file or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Leading
Asia Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Leading Asia Material Adverse Effect.  There are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Leading Asia Companies know of no basis
for any such claim.

(b)

Leading Asia's financial statements reflect an adequate reserve for all Taxes
payable by the Leading Asia Companies (in addition to any reserve for deferred
Taxes to reflect timing differences between book and Tax items) for all Taxable
periods and portions thereof through the date of such financial statements.  No
deficiency with respect to any Taxes has been proposed, asserted or assessed
against the Leading Asia Companies, and no requests for waivers of the time to
assess any such Taxes are pending, except to the extent any such deficiency or
request for waiver, individually or in the aggregate, has not had and would not
reasonably be expected to have a Leading Asia Material Adverse Effect.

6

--------------------------------------------------------------------------------

3.7.

Benefit Plans.  

(a)

Except as set forth in the Leading Asia Disclosure Letter, the Leading Asia
Companies do not have or maintain any collective bargaining agreement or any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of the
Leading Asia Companies (collectively, "Leading Asia Benefit Plans").  As of the
date of this Agreement there are not any severance or termination agreements or
arrangements between the Leading Asia Companies and any current or former
employee, officer or director of the Leading Asia Companies, nor do the Leading
Asia Companies have any general severance plan or policy.

(b)

Since December 31, 2007, there has not been any adoption or amendment in any
material respect by the Leading Asia Companies of any Leading Asia Benefit Plan.

(c)

Neither the consummation of the transactions contemplated hereby alone, nor in
combination with another event, with respect to each director, officer, employee
and consultant of the Leading Asia Companies, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from the Leading Asia Companies, (b) any increase in the
amount of compensation or benefits payable to any such individual or (c) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual.  No agreement, arrangement or other contract of the Leading
Asia Companies provides benefits or payments contingent upon, triggered by, or
increased as a result of a change in the ownership or effective control of the
Leading Asia Companies.

3.8.

Litigation.  There is no Action against or affecting the Leading Asia Companies
or any of their respective properties which (a) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement or the Shares
or (b) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Leading Asia Material
Adverse Effect.  Neither the Leading Asia Companies, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under central or
provincial securities laws or a claim of breach of fiduciary duty.

3.9.

Compliance with Applicable Laws.  Except as would not have a Leading Asia
Material Adverse Effect, the business and operations of the Leading Asia
Companies have been and are being conducted in accordance with all applicable
foreign, federal, state and local Laws, rules and regulations and all applicable
orders, injunctions, decrees, writs, judgments, determinations and awards of all
courts and governmental agencies and instrumentalities.  Except as would not
have a Leading Asia Material Adverse Effect, the Leading Asia Companies are not,
and are not alleged to be, in violation of, or (with or without notice or lapse
of time or both) in default under, or in breach of, any term or provision of the
Leading Asia Companies' charter documents or of any indenture, loan or credit
agreement, note, deed of trust, mortgage, security agreement or other material
agreement, lease, license or other instrument, commitment, obligation or
arrangement to which the Leading Asia Companies are a party or by which any of
the Leading Asia Companies' properties, assets or rights are bound or affected.
 To the best knowledge of the Leading Asia Companies, no other party to any
material contract, agreement, lease, license, commitment, instrument or other
obligation to which the Leading Asia Companies are a party are (with or without
notice or lapse of time or both) in default thereunder or in breach of any term
thereof.  The Leading Asia Companies are not subject to any obligation or
restriction of any kind or character, nor are there, to the knowledge of the
Leading Asia Companies, any event or circumstance relating to the Leading Asia
Companies that materially and adversely affects in any way their business,
properties, assets or prospects or that would prevent or make burdensome their
performance of or compliance with all or any part of this Agreement or the
consummation of the transactions contemplated hereby or thereby.  This Section
3.9 does not relate to matters with respect to Taxes, which are the subject of
Section 3.6.

7

--------------------------------------------------------------------------------

3.10.

Brokers; Schedule of Fees and Expenses.  Except as disclosed in the Leading Asia
Disclosure Letter, no broker, investment banker, financial advisor or other
person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Leading Asia Companies.

3.11.

Contracts.  Except as disclosed in the Leading Asia Disclosure Letter, there are
no Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Leading Asia
Companies taken as a whole.  None of the Leading Asia Companies are in violation
of or in default under (nor does there exist any condition which upon the
passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which they are a party or by which they or any of
their properties or assets are bound, except for violations or defaults that
would not, individually or in the aggregate, reasonably be expected to result in
a Leading Asia Material Adverse Effect.

3.12.

Regulatory Permits.  The Leading Asia Companies possess all certificates,
approvals, authorizations and permits issued by the appropriate United States
federal, state, local, PRC national, provincial or local, and other foreign
regulatory authorities necessary to conduct their respective businesses, all of
which are valid and in full force and effect, except where the failure to
possess such certificates, approvals, authorizations and permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Leading Resources Material Adverse Effect.  The Leading Asia Companies have
performed in all material respects all of their obligations with respect to such
certificates, approvals, authorizations and permits and no event has occurred
that allows, or after notice or lapse of time, would allow, revocation or
termination thereof, and none of the Leading Asia Companies has received any
notice of proceedings relating to the revocation or modification of any such
certificates, approvals, authorizations and permits.

3.13.

Title to Properties.  Except as set forth in the Leading Asia Disclosure Letter,
none of the Leading Asia Companies owns any real property.  The Leading Asia
Companies have sufficient title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its businesses.  All such assets
and properties, other than assets and properties in which the Leading Asia
Companies have leasehold interests, are free and clear of all Liens, except for
Liens that, in the aggregate, do not and will not materially interfere with the
ability of the Leading Asia Companies to conduct business as currently
conducted.

3.14.

Intellectual Property.  The Leading Asia Companies own, or are validly licensed
or otherwise have the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Leading Asia Companies taken as a
whole, a description of which is set forth in the Leading Asia Disclosure
Letter.  There are no claims pending or, to the knowledge of the Leading Asia
Companies, threatened that the Leading Asia Companies are infringing or
otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right.  To the best knowledge of the Leading Asia
Companies, no person is infringing the rights of the Leading Asia Companies with
respect to any Intellectual Property Right.

8

--------------------------------------------------------------------------------

3.15.

Labor Matters.  There are no collective bargaining or other labor union
agreements to which the Leading Asia Companies is a party or by which any of
them is bound.  No material labor dispute exists or, to the best knowledge of
the Leading Asia Companies, is imminent with respect to any of the employees of
the Leading Asia Companies.

3.16.

Insurance.  Except as set forth in the Leading Asia Disclosure Letter, the
Leading Asia Companies are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Leading Asia Companies are engaged
and in the geographic areas where they engage in such businesses.  The Leading
Asia Companies have no reason to believe that they will not be able to renew
their existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business on terms consistent with market for the Leading Asia Companies
respective lines of business.

3.17.

Environmental and Safety Matters.  Except as set forth in the Leading Asia
Disclosure Letter and except as would not have a Leading Asia Material Adverse
Effect:

(a)

The Leading Asia Companies have at all time been and are in compliance with all
Environmental Laws applicable to the Leading Asia Companies.

(b)

There are no Actions pending or threatened against the Leading Asia Companies
alleging the violation of any Environmental Law or environmental permit
applicable to the Leading Asia Companies or alleging that the Leading Asia
Companies are potentially responsible parties for any environmental site
contamination.

(c)

Neither this Agreement nor the consummation of the transactions contemplated by
this Agreement shall impose any obligations to notify or obtain the consent of
any Governmental Entity or third parties under any Law or other requirement
relating to the environment, natural resources, or public or employee health and
safety ("Environmental Laws") applicable to the Leading Asia Companies.

3.18.

Foreign Corrupt Practices.  None of the Leading Asia Companies, nor, to the
Leading Asia Companies' best knowledge, any director, officer, agent, employee
or other person acting on behalf of any of the Leading Asia Companies has, in
the course of its actions for, or on behalf of, any of the Leading Asia
Companies (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (b)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

9

--------------------------------------------------------------------------------

3.19.

Governmental Inquiries.  The Leading Asia Companies have provided to Fuhua a
copy of each material written inspection report, questionnaire, inquiry, demand
or request for information received by the Leading Asia Companies from any
Governmental Entity, and the Leading Asia Companies' response thereto, and each
material written statement, report or other document filed by the Leading Asia
Companies with any Governmental Entity.

3.20.

Additional PRC Representations and Warranties.  

(a)

All material consents, approvals, authorizations or licenses required under PRC
law for the due and proper establishment and operation of the Leading Asia
Companies have been duly obtained from the relevant PRC Governmental Entities
and are in full force and effect.

(b)

All filings and registrations with the PRC Governmental Entities required in
respect of the Leading Asia Companies and their operations, including, without
limitation, the registration with the Ministry of Commerce, the State
Administration of Industry and Commerce, the State Administration for Foreign
Exchange, tax bureau and customs authorities or the corresponding provincial or
municipal branches of these governmental authorities, where applicable, have
been duly completed in accordance with the relevant PRC rules and regulations,
except where, the failure to complete such filings and registrations does not,
and would not, individually or in the aggregate, have a Leading Asia Material
Adverse Effect.

(c)

The Leading Asia Companies have complied with all relevant PRC laws and
regulations regarding the contribution and payment of its registered capital,
the payment schedule of which has been approved by the relevant PRC Governmental
Entities. There are no outstanding rights of, or commitments made by the Leading
Asia Companies to sell any of their respective equity interests.

(d)

None of the Leading Asia Companies is in receipt of any letter or notice from
any relevant PRC Governmental Entities notifying it of the revocation, or
otherwise questioning the validity, of any licenses or qualifications issued to
it or any subsidy granted to it by any PRC Governmental Entity for
non-compliance with the terms thereof or with applicable PRC laws, or the need
for compliance or remedial actions in respect of the activities carried out by
the Leading Asia Companies, except such revocation as does not, and would not,
individually or in the aggregate, have a Leading Asia Material Adverse Effect.

(e)

The Leading Asia Companies have conducted their respective business activities
within their permitted scope of business or have otherwise operated their
respective businesses in compliance with all relevant legal requirements and
with all requisite licenses and approvals granted by competent PRC Governmental
Entities other than such non-compliance that do not, and would not, individually
or in the aggregate, have a Leading Asia Material Adverse Effect. As to
licenses, approvals and government grants and concessions requisite or material
for the conduct of any part of the Leading Asia Companies' business which is
subject to periodic renewal, none of the Leading Asia Companies has any
knowledge of any grounds on which such requisite renewals will not be granted by
the relevant PRC Governmental Entities.

10

--------------------------------------------------------------------------------

(f)

With regard to employment and staff or labor, the Leading Asia Companies have
complied with all applicable PRC laws and regulations in all material respects,
including without limitation, laws and regulations pertaining to welfare funds,
social benefits, medical benefits, insurance, retirement benefits, housing
provident fund, pensions or the like, other than such non-compliance that do
not, and would not, individually or in the aggregate, have a Leading Asia
Material Adverse Effect.

3.21.

Transactions with Affiliates and Employees.  Except as set forth in the Leading
Asia Disclosure Letter, none of the officers or directors of Leading Asia and,
to the knowledge of Leading Asia, none of the employees of Leading Asia is
presently a party to any transaction with Leading Asia (other than for services
as employees, officers and directors), including any Contract or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Leading Asia, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner.

3.22.

Internal Accounting Controls.  The Leading Asia Companies maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management's general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management's general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Each of the Leading Asia Companies has established
disclosure controls and procedures for its company and designed such disclosure
controls and procedures to ensure that material information relating to the
Leading Asia Companies are made known to the officers by others within those
entities.  The officers of each of the Leading Asia Companies have evaluated the
effectiveness of the Leading Asia Companies' controls and procedures.  Since
December 31, 2007, there have been no significant changes in the Leading Asia
Companies' internal controls or, to each of the Leading Asia Companies' best
knowledge, in other factors that could significantly affect the Leading Asia
Companies' internal controls.

3.23.

Solvency.  Based on the financial condition of the Leading Asia Companies as of
the Closing Date (and assuming that the Closing shall have occurred), (a) the
Leading Asia's fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of Leading Asia's existing debts and other
liabilities (including known contingent liabilities) as they mature, (b) Leading
Asia's assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by Leading Asia, and projected capital
requirements and capital availability thereof, and (c) the current cash flow of
Leading Asia, together with the proceeds Leading Asia would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  Leading Asia does not intend to
incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).

11

--------------------------------------------------------------------------------

3.24.

Application of Takeover Protections.  Leading Asia has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Leading Asia
Constituent Instruments or the laws of its  jurisdiction of organization that is
or could become applicable to Unitech as a result of Unitech and Leading Asia
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Shares and Unitech's
ownership of the Shares.

3.25.

Investment Company.  Each of the Leading Asia Companies is not, and is not an
affiliate of, and immediately following the Closing will not have become, an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

3.26.

Disclosure.  Each of the Leading Asia Companies confirms that neither it nor any
person acting on its behalf has provided Unitech or its agents or counsel with
any information that it believes constitutes material, non-public information
except insofar as the existence and terms of the proposed transactions hereunder
may constitute such information and except for information that will be
disclosed by Fuhua under a current report on Form 8-K filed within four business
days after the Closing.  The Leading Asia Companies understand and confirm that
Unitech will rely on the foregoing representations and covenants in effecting
transactions in securities of Leading Asia.  All disclosure provided to Fuhua
regarding the Leading Asia Companies, their business and the Transactions,
furnished by or on behalf of the Leading Asia Companies (including the Leading
Asia Companies' representations and warranties set forth in this Agreement) is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

3.27.

Information Supplied.  None of the information supplied or to be supplied by the
Leading Asia Companies for inclusion or incorporation by reference in the 14f-1
Notice, at the date it is first mailed to Fuhua's stockholders, contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.

3.28.

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to any of the Leading Asia Companies, or
their respective businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Leading Asia Companies
under applicable securities laws on a registration statement on Form S-1 filed
with the SEC relating to an issuance and sale by Leading Asia of its Leading
Asia Stock and which has not been publicly announced.  All debts, obligations or
liabilities with respect to directors and officers of the Leading Asia Companies
will be cancelled prior to the Closing.  

12

--------------------------------------------------------------------------------

3.29.

No Additional Agreements.  None of the Leading Asia Companies has any agreement
or understanding with Unitech with respect to the Transactions other than as
specified in this Agreement.

ARTICLE IV
Representations and Warranties of Fuhua

Fuhua represents and warrants as follows to Unitech and Leading Asia.

 

4.1.

Organization, Standing and Power.  Fuhua is duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full corporate
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to conduct its businesses as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on Fuhua, a material adverse effect on the ability of Fuhua to
perform its obligations under this Agreement or on the ability of Fuhua to
consummate the Transactions (a "Fuhua Material Adverse Effect").  Fuhua is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties makes such qualification necessary
and where the failure to so qualify would reasonably be expected to have a Fuhua
Material Adverse Effect.  Fuhua has delivered to Leading Asia true and complete
copies of the Fuhua Charter and the Fuhua Bylaws.

4.2.

Subsidiaries; Equity Interests.  Fuhua does not own, directly or indirectly, any
capital stock, membership interest, partnership interest, joint venture interest
or other equity interest in any person.

4.3.

Capital Structure.  The authorized capital stock of Fuhua consists of
100,000,000 shares of common stock, $.001 par value, and 20,000,000 shares of
undesignated preferred stock, $.001 par value.  As of the date hereof (a)
5,000,000 shares of Fuhua's common stock are issued and outstanding, (b) no
shares of preferred stock are issued and outstanding, and (c) no shares of
Fuhua's common stock or preferred stock are held by Fuhua in its treasury.  No
shares of capital stock or other voting securities of Fuhua were issued,
reserved for issuance or outstanding.  All outstanding shares of the capital
stock of Fuhua are, and all such shares that may be issued prior to the date
hereof will be when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the Delaware General Corporate Law, the
Fuhua Charter, the Fuhua Bylaws or any Contract to which Fuhua is a party or
otherwise bound.  There are not any bonds, debentures, notes or other
indebtedness of Fuhua having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Fuhua's common stock may vote ("Voting Fuhua Debt").  As of the date
of this Agreement, there are not any options, warrants, rights, convertible or
exchangeable securities, "phantom" stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which Fuhua is a party or by which it is bound (a)
obligating Fuhua to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock or other equity interests in, or any
security convertible or exercisable for or exchangeable into any capital stock
of or other equity interest in, Fuhua or any Voting Fuhua Debt, (b) obligating
Fuhua to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking or (c) that
give any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of Fuhua.  As of the date of this Agreement, there are not any
outstanding contractual obligations of Fuhua to repurchase, redeem or otherwise
acquire any shares of capital stock of Fuhua.  Fuhua is not a party to any
agreement granting any securityholder of Fuhua the right to cause Fuhua to
register shares of the capital stock or other securities of Fuhua held by such
securityholder under the Securities Act.  

13

--------------------------------------------------------------------------------

4.4.

Authority; Execution and Delivery; Enforceability.  The execution and delivery
by Fuhua of this Agreement and the consummation by Fuhua of the Transactions
have been duly authorized and approved by the Board of Directors of Fuhua and no
other corporate proceedings on the part of Fuhua are necessary to authorize this
Agreement and the Transactions.  This Agreement constitutes a legal, valid and
binding obligation of Fuhua, enforceable against Fuhua in accordance with the
terms hereof.

4.5.

No Conflicts; Consents.  

(a)

The execution and delivery by Fuhua of this Agreement does not, and the
consummation of Transactions and compliance with the terms hereof will not,
contravene, conflict with or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of Fuhua under, any provision of (i)
the Fuhua Charter or Fuhua Bylaws, (ii) any material Contract to which Fuhua is
a party or by which any of its properties or assets is bound or (iii) subject to
the filings and other matters referred to in Section 4.5(b), any material order
or material Law applicable to Fuhua or its properties or assets, other than, in
the case of clauses (ii) and (iii) above, any such items that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Fuhua Material Adverse Effect.

(b)

No Consent of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to
Fuhua in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the filing with
the SEC of the 14f-1 Notice and filings under state "blue sky" laws, as may be
required in connection with this Agreement and the Transactions.

4.6.

SEC Documents; Undisclosed Liabilities.  

(a)

Fuhua has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC since February 1, 2008 pursuant to
Sections 13(a), 14(a) and 15(d) of the Exchange Act (the "SEC Reports").

(b)

As of its respective filing date, each SEC Report complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Report.  Except to the
extent that information contained in any SEC Report has been revised or
superseded by a later SEC Report, none of the SEC Reports contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The consolidated
financial statements of Fuhua included in the SEC Reports comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with the U.S. generally accepted accounting principles (except, in
the case of unaudited statements, as permitted by the rules and regulations of
the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the consolidated
financial position of Fuhua and its consolidated subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods shown (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

14

--------------------------------------------------------------------------------

(c)

Except as set forth in the SEC Reports, Fuhua has no liabilities or obligations
of any nature (whether accrued, absolute, contingent or otherwise) required by
U.S. generally accepted accounting principles to be set forth on a balance sheet
of Fuhua or in the notes thereto.  

4.7.

Absence of Changes in Benefit Plans.  From the date of the Fuhua Financial
Statements to the date of this Agreement, there has not been any adoption or
amendment in any material respect by Fuhua of any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Fuhua.  As of the date of
this Agreement, there are not any employment, consulting, indemnification,
severance or termination agreements or arrangements between Fuhua and any
current or former employee, officer or director of Fuhua, nor does Fuhua have
any general severance plan or policy.

4.8.

ERISA Compliance; Excess Parachute Payments.  Fuhua does not, and since its
inception never has, maintained or contributed to any "employee pension benefit
plans" (as defined in Section 3(2) of ERISA), "employee welfare benefit plans"
(as defined in Section 3(1) of ERISA) or any other Fuhua Benefit Plan for the
benefit of any current or former employees, consultants, officers or directors
of Fuhua.

4.9.

Litigation.  Except as disclosed in the SEC Reports, there is no Action against
or affecting Fuhua or any of its respective properties which (a) adversely
affects or challenges the legality, validity or enforceability of either of this
Agreement or the Shares or (b) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Fuhua Material Adverse Effect.  Neither Fuhua, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

4.10.

Compliance with Applicable Laws.  Except as disclosed in the SEC Reports, Fuhua
is in compliance with all applicable Laws, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Fuhua Material Adverse Effect.  Fuhua has not received any
written communication during the past two years from a Governmental Entity that
alleges that Fuhua is not in compliance in any material respect with any
applicable Law.  

15

--------------------------------------------------------------------------------

4.11.

Contracts.  Except as disclosed in the SEC Reports, there are no Contracts that
are material to the business, properties, assets, condition (financial or
otherwise), results of operations or prospects of Fuhua taken as a whole.  Fuhua
is not in violation of or in default under (nor does there exist any condition
which upon the passage of time or the giving of notice would cause such a
violation of or default under) any Contract to which it is a party or by which
it or any of its properties or assets is bound, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Fuhua Material Adverse Effect.

4.12.

Title to Properties.  Fuhua has good title to, or valid leasehold interests in,
all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which Fuhua has
leasehold interests, are free and clear of all Liens, except for Liens that, in
the aggregate, do not and will not materially interfere with the ability of
Fuhua to conduct business as currently conducted.  

4.13.

Intellectual Property.  Fuhua does not own, nor is validly licensed nor
otherwise has the right to use, any Intellectual Property Rights.  No claims are
pending or, to the knowledge of Fuhua, threatened that Fuhua is infringing or
otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right.

4.14.

Labor Matters.  There are no collective bargaining or other labor union
agreements to which Fuhua is a party or by which it is bound.  No material labor
dispute exists or, to the knowledge of Fuhua, is imminent with respect to any of
the employees of Fuhua.

4.15.

Foreign Corrupt Practices.  Neither Fuhua, nor to Fuhua's knowledge, any
director, officer, agent, employee or other person acting on behalf of Fuhua
has, in the course of its actions for, or on behalf of, Fuhua (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

4.16.

Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of Fuhua and, to the knowledge of
Fuhua, none of the employees of Fuhua is presently a party to any transaction
with Fuhua (other than for services as employees, officers and directors),
including any Contract or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Fuhua, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

16

--------------------------------------------------------------------------------

4.17.

Investment Company.  Fuhua is not, and is not an affiliate of, and immediately
following the Closing will not have become, an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.

4.18.

Absence of Certain Changes or Events.  From the date of the most recent audited
financial statements of Fuhua (the "Fuhua Financial Statements") to the date of
this Agreement, Fuhua has conducted its business only in the ordinary course,
and during such period there has not been:

(a)

any change in the assets, liabilities, financial condition or operating results
of Fuhua from that reflected in the Fuhua Financial Statements, except changes
in the ordinary course of business that have not caused, in the aggregate, a
Fuhua Material Adverse Effect;

(b)

any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by Fuhua, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Fuhua Material Adverse
Effect;

(c)

any material change to a material Contract by which Fuhua or any of its assets
is bound or subject;

(d)

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(e)

any mortgage, pledge, transfer of a security interest in or lien created by
Fuhua with respect to any of its material properties or assets, except liens for
taxes not yet due or payable and liens that arise in the ordinary course of
business and that do not materially impair Fuhua's ownership or use of such
property or assets;

(f)

any loans or guarantees made by Fuhua to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of its business;

(g)

any declaration, setting aside or payment or other distribution in respect of
any of Fuhua's capital stock, or any direct or indirect redemption, purchase, or
other acquisition of any of such stock by Fuhua;

(h)

any alteration of Fuhua's method of accounting or the identity of its auditors;

(i)

any issuance of equity securities to any officer, director or affiliate, except
pursuant to existing Fuhua stock option plans; or

(j)

any arrangement or commitment by Fuhua to do any of the things described in this
Section 4.18.

4.19.

Information Supplied.  None of the information supplied or to be supplied by
Fuhua for inclusion or incorporation by reference in the 14f-1 Notice will, at
the date it is first mailed to Fuhua's stockholders, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.

17

--------------------------------------------------------------------------------

 

4.20.

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Fuhua, or its businesses, properties,
prospects, operations or financial condition, that would be required to be
disclosed by Fuhua under applicable securities laws on a registration statement
on Form S-1 filed with the SEC relating to an issuance and sale by Fuhua of its
common stock and which has not been publicly announced.

4.21.

No Additional Agreements.  Fuhua does not have any agreements or understandings
with Unitech with respect to the Transactions other than as specified in this
Agreement.

ARTICLE V
Representations and Warranties of the Founders

Each of the Founders hereby represents and warrants to Fuhua, Leading Asia and
Unitech as follows.

 

5.1.

Acquisition of TMK.  The transfer by the Founders of their equity and economic
interests in TMK to Good Wealth (the "Acquisition") has been fully consummated
and is in full force and effect under the Laws of the PRC and Good Wealth is the
sole registered and beneficial owner of all such equity and economic interests
of TMK.

5.2.

Consents and Approvals.  All consents, approvals, authorizations or licenses
required under PRC law in respect of the Acquisition have been duly obtained
from the relevant PRC Governmental Entities and are in full force and effect.
 None of the Founders is in receipt of any letter or notice from any relevant
PRC Governmental Entity notifying him or her of the revocation, or otherwise
questioning the validity, of the Acquisition, or the need for compliance or
remedial actions in respect of the Acquisition.

5.3.

Filings and Registrations.  All filings and registrations with PRC Governmental
Entities required in respect of the Acquisition, including, without limitation,
registration with the Ministry of Commerce, the State Administration of Industry
and Commerce, the State Administration for Foreign Exchange, tax bureau and
customs authorities or corresponding provincial or municipal branches of such
governmental authorities, where applicable, have been duly completed in
accordance with relevant PRC Law.

ARTICLE VI
Conditions to Closing

6.1.

Fuhua Conditions Precedent.  The obligations of Unitech and Leading Asia to
enter into and complete the Closing are subject, at the option of Unitech and
Leading Asia, to the fulfillment on or prior to the Closing Date of the
following conditions, any one or more of which may be waived by Unitech and
Leading Asia in writing:

18

--------------------------------------------------------------------------------

(a)

Representations and Covenants.  The representations and warranties of Fuhua
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.  Fuhua shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by Fuhua on or prior to the Closing Date.  Fuhua shall have
delivered to Unitech and Leading Asia a certificate, dated the Closing Date, to
the foregoing effect.

(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of
Leading Asia or Unitech, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of Fuhua.

(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since September 30, 2008 which
has had or is reasonably likely to cause a Fuhua Material Adverse Effect.

(d)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of Fuhua, on a fully-diluted basis, as indicated on a schedule
to be delivered by the Parties at or prior to the Closing, shall be acceptable
to Leading Asia and Unitech.

(e)

SEC Reports.  Fuhua shall have filed all reports and other documents required to
be filed by it under the U.S. federal securities laws through the Closing Date.
 

(f)

Secretary's Certificate.  Fuhua shall have delivered to Leading Asia a
certificate, signed by its Secretary or Assistant Secretary, certifying that the
attached copies of the Fuhua Charter, Fuhua Bylaws and resolutions of its Board
of Directors approving this Agreement and the Transactions are all true,
complete and correct and remain in full force and effect.

(g)

Good Standing Certificate.  Fuhua shall have delivered to Leading Asia a
certificate of good standing of Fuhua dated within five (5) business days of
Closing issued by the Secretary of State of Delaware.

(h)

Resignations and Appointments.  Fuhua shall have delivered to Leading Asia a
letter of resignation from Ming Xu resigning from all offices he holds with
Fuhua effective upon the Closing and from his position as a director of Fuhua
that will automatically become effective upon the tenth (10th) day following the
mailing of the 14f-1 Notice by Fuhua to its stockholders and evidence of the
election of (A) the person identified by Leading Asia as a director effective as
of the Closing, (B) such other directors as Leading Asia may designate effective
upon the resignation of Ming Xu on the tenth (10th) day following the mailing of
the 14f-1 Notice and (C) the officers designated by Leading Asia effective as of
the Closing.

(i)

Release.  The current directors, officers and sole stockholder of Fuhua shall
have executed and delivered a release in favor of Fuhua, Leading Asia and
Unitech.

19

--------------------------------------------------------------------------------

(j)

Consents.  All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by Fuhua for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by Fuhua, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Fuhua Material Adverse Effect.

6.2.

Leading Asia and Unitech Conditions Precedent.  The obligations of Fuhua to
enter into and complete the Closing is subject, at the option of Fuhua, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by Fuhua in writing.

(a)

Representations and Covenants.  The representations and warranties of Unitech
and Leading Asia contained in this Agreement shall be true in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.  Unitech and Leading Asia shall have
performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by
Unitech and Leading Asia on or prior to the Closing Date.  Each of Unitech and
Leading Asia shall have delivered to Fuhua a certificate, dated the Closing
Date, to the foregoing effect.

(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of Fuhua,
a materially adverse effect on the assets, properties, business, operations or
condition (financial or otherwise) of Leading Asia or Unitech.

(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date of the Leading
Asia Financial Statements which has had or is reasonably likely to cause a
Leading Asia Material Adverse Effect.

(d)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of Fuhua, on a fully-diluted basis, as indicated on a schedule
to be delivered by the Parties at or prior to the Closing, shall be acceptable
to Unitech and Leading Asia.

(e)

Satisfactory Completion of Due Diligence.  Fuhua shall have completed its legal,
accounting and business due diligence of Leading Asia and Unitech and the
results thereof shall be satisfactory to Fuhua in its sole and absolute
discretion.

(f)

Share Transfer Documents.  Unitech shall have delivered to Fuhua certificate(s)
representing its Leading Asia Stock, accompanied by a duly executed instrument
of transfer for transfer by Unitech of its Leading Asia Stock to Fuhua.

(g)

Unitech Officer's Certificate.  Unitech shall have delivered to Fuhua a
certificate, signed by its authorized officer, certifying that the attached
copies of Unitech's Certificate of Incorporation and Memorandum and Articles of
Association and resolutions of the Board of Directors of Unitech approving this
Agreement and the Transactions are all true, complete and correct and remain in
full force and effect.

20

--------------------------------------------------------------------------------

(h)

Leading Asia Officer's Certificate.  Leading Asia shall have delivered to Fuhua
a certificate, signed by its authorized officer, certifying that the attached
copies of the Leading Asia Constituent Instruments and resolutions of the Board
of Directors of Leading Asia approving this Agreement and the Transactions are
all true, complete and correct and remain in full force and effect.

(i)

Delivery of Audit Report and Financial Statements.  Leading Asia shall have
completed the Leading Asia Financial Statements in accordance with Section 7.11
hereof  and shall have received an audit report from an independent audit firm
that is registered with the Public Company Accounting Oversight Board.  The form
and substance of the Leading Asia Financial Statements shall be satisfactory to
Fuhua in its sole and absolute discretion.

(j)

Audited Financial Statements and Form 10 Disclosure.  Leading Asia shall have
provided Fuhua and Unitech with reasonable assurances that Fuhua will be able to
comply with its obligation to file a current report on Form 8-K within four (4)
business days following the Closing containing the requisite financial
statements of the Leading Asia Companies and the requisite Form 10-type
disclosure regarding the Leading Asia Companies.

(k)

Delivery of BVI Legal Opinion.  Leading Asia, Unitech and Fuhua shall have
received an opinion from Leading Asia' legal counsel in the British Virgin
Islands addressed to the Leading Asia Companies, Unitech and Fuhua that confirms
the legality under the laws of the British Virgin Islands of the restructuring
being effected by the Leading Asia Companies in connection with the Transactions
and the enforceability of this Agreement and that is otherwise satisfactory to
the Leading Asia Companies, Unitech and Fuhua.

(l)

Delivery of PRC Legal Opinion.  Leading Asia, Unitech and Fuhua shall have
received an opinion from Leading Asia' legal counsel in the People's Republic of
China addressed to the Leading Asia Companies, Unitech and Fuhua that confirms
the legality under Chinese laws of the restructuring being effected by the
Leading Asia Companies in connection with the Transactions and the
enforceability of this Agreement and that is otherwise satisfactory to the
Leading Asia Companies, Unitech and Fuhua.

(m)

Consents.  All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by Unitech or
Leading Asia for the authorization, execution and delivery of this Agreement and
the consummation by them of the transactions contemplated by this Agreement,
shall have been obtained and made by Unitech or Leading Asia, except where the
failure to receive such consents, waivers, approvals, authorizations or orders
or to make such filings would not have a Leading Asia Material Adverse Effect.

21

--------------------------------------------------------------------------------

ARTICLE VII
Covenants

7.1.

Preparation of the 14f-1 Notice; Blue Sky Laws.  

(a)

As soon as possible following the date of this Agreement, and in any event,
within four (4) business days hereafter, Leading Asia and Fuhua shall prepare
and file with the SEC the 14f-1 Notice in connection with the consummation of
this Agreement.  Fuhua shall cause the 14f-1 Notice to be mailed to its
stockholders as promptly as practicable thereafter.

(b)

Fuhua shall take any action (other than qualifying to do business in any
jurisdiction in which it is not now so qualified) required to be taken under any
applicable state securities laws in connection with the issuance of the Fuhua
Stock in connection with this Agreement.

7.2.

Public Announcements.  Fuhua and Leading Asia will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press releases or other public statements with respect to this
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

7.3.

Fees and Expenses.  All fees and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such fees or expenses, whether or
not this Agreement is consummated.

7.4.

Continued Efforts.  Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions, and
(b) take such steps and do such acts as may be necessary to keep all of its
representations and warranties true and correct as of the Closing Date with the
same effect as if the same had been made, and this Agreement had been dated, as
of the Closing Date.

7.5.

Exclusivity.  Neither Fuhua nor Leading Asia shall (a) solicit, initiate, or
encourage the submission of any proposal or offer from any person relating to
the acquisition of any capital stock or other voting securities of Fuhua or
Leading Asia (as applicable), or any assets of Fuhua or Leading Asia (as
applicable) (including any acquisition structured as a merger, consolidation,
share exchange or other business combination), (b) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing, or (c) take any other
action that is inconsistent with the Transactions and that has the effect of
avoiding the Closing contemplated hereby.  Each shall notify the other
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

7.6.

Filing of 8-K. Fuhua shall file, within four (4) business days of the date of
this Agreement and of the Closing Date, a current report on Form 8-K and attach
as exhibits all relevant agreements with the SEC disclosing the terms of this
Agreement and other requisite disclosure regarding the Transactions and
including the requisite audited consolidated financial statements of Leading
Asia and the requisite Form 10 disclosure regarding the Leading Asia Companies.
   

22

--------------------------------------------------------------------------------

7.7.

Furnishing of Information.  As long as Unitech owns the Shares, Fuhua covenants
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by Fuhua after the
date hereof pursuant to the Exchange Act.  As long as Unitech owns the Shares,
if Fuhua is not required to file reports pursuant to such laws, it will prepare
and furnish to Unitech and make publicly available in accordance with Rule
144(c) promulgated by the SEC pursuant to the Securities Act, such information
as is required for Unitech to sell Shares under Rule 144.  Fuhua further
covenants that it will take such further action as Unitech or any subsequent
holder of Shares may reasonably request, all to the extent required from time to
time to enable such person to sell Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

7.8.

Access.  Each of Fuhua, the Leading Asia Companies and Unitech shall permit
representatives of any other parties to have full access to all premises,
properties, personnel, books, records, contracts, and documents of or pertaining
to such party.

7.9.

Preservation of Business.  From the date of this Agreement until the Closing
Date, each of Leading Asia and Fuhua shall, except as otherwise permitted by the
terms of this Agreement, operate only in the ordinary and usual course of
business consistent with its past practices and shall use reasonable commercial
efforts to (a) preserve intact its business organization, (b) preserve the good
will and advantageous relationships with customers, suppliers, independent
contractors, employees and other Persons material to the operation of its
business, and (c) not permit any action or omission that would cause any of its
representations or warranties contained herein to become inaccurate or any of
its covenants to be breached in any material respect.

7.10.

Indemnification.

(a)

Fuhua shall to the fullest extent permitted under applicable Law or the Fuhua
Charter and Bylaws, indemnify and hold harmless, each stockholder, officer,
director, employee and direct or indirect investor  of Fuhua, and any of their
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by  this Agreement)
(collectively, the "Fuhua Indemnitees") from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any
such  Fuhua Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(each, a "Indemnified Liability" and collectively, the "Indemnified
Liabilities"),  incurred by any Fuhua Indemnitee as a result of, or arising out
of, or relating to: (i) any misrepresentation or breach of any representation or
warranty made by Fuhua in the Share Exchange Agreement or any other certificate,
instrument or document contemplated hereby or thereby, (ii) any breach of any
covenant, agreement or obligation of Fuhua contained in the Share Exchange
Agreement or any other certificate, instrument or document contemplated hereby
or thereby or (iii) any cause of action, suit or claim brought or made against
such Fuhua Indemnitee by a third party and arising out of or resulting from (x)
the execution, delivery, performance or enforcement of the Share Exchange
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (y) Indemnified Liabilities based upon any matter relating
to Fuhua that occurred on or prior to the date hereof;

23

--------------------------------------------------------------------------------

(b)

Ming Xu shall to the fullest extent permitted under applicable Law, indemnify
and hold harmless,  each stockholder, officer, director, employee and direct or
indirect investor of Fuhua and the Asia Leading Companies, and any of their
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the "Asia Leading Indemnitees") from and against any and all
Indemnified Liabilities,  incurred by any Asia Leading Indemnitee as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by Ming Xu in the Share Exchange Agreement
or any other certificate, instrument or document contemplated hereby or thereby,
(ii) any breach of any covenant, agreement or obligation of Ming Xu contained in
the Share Exchange Agreement or any other certificate, instrument or document
contemplated hereby or thereby or (iii) any cause of action, suit or claim
brought or made against such Asia Leading Indemnitee by a third party and
arising out of or resulting from (x) the execution, delivery, performance or
enforcement of the Share Exchange Agreement or any other certificate, instrument
or document contemplated hereby or thereby, or (y) Indemnified Liabilities based
upon any matter relating to Fuhua and Ming Xu that occurred on or prior to the
date hereof;. 

(c)

This Section 7.10 shall survive the consummation of the Transactions
contemplated by this Agreement and upon the execution hereof, is intended to
benefit the indemnitees, shall be binding on all successors and assigns of the
indemnitees and indemnitors hereunder, and shall be enforceable by the
indemnitees.

7.11.

Delivery of Leading Asia Financial Statements; Liabilities.  

(a)

Leading Asia hereby covenants and agrees to deliver to Fuhua, within the earlier
of (i) fifteen (15) days of the date hereof or (ii) the Closing Date, its
audited financial statements for the fiscal years ended December 31, 2007 and
2006 and its unaudited financial statements for the nine months ended September
30, 2008 and September 30, 2007 (collectively, the "Leading Asia Financial
Statements"), prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods indicated.  The
Leading Asia Financial Statements shall fairly present in all material respects
the financial condition and operating results of the Leading Asia Companies, as
of the dates, and for the periods, indicated therein.  

(b)

The Leading Asia Companies shall not have any material liabilities or
obligations, contingent or otherwise, other than (a) liabilities incurred in the
ordinary course of business subsequent to the date of the Leading Asia Financial
Statements, and (b) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in the Leading Asia Financial Statements, which, in
both cases, individually and in the aggregate, would not be reasonably expected
to result in a Leading Asia Material Adverse Effect.

24

--------------------------------------------------------------------------------

7.12.

Absence of Certain Changes or Events.  

(a)

From the date of the Leading Asia Financial Statements to the Closing Date, the
Leading Asia Companies shall conduct their business only in the ordinary course,
and during such period there shall not be:

(b)

any change in the assets, liabilities, financial condition or operating results
of the Leading Asia Companies, except changes in the ordinary course of business
that have not caused, in the aggregate, a Leading Asia Material Adverse Effect;

(c)

any damage, destruction or loss, whether or not covered by insurance, that would
have a Leading Asia Material Adverse Effect;

(d)

any waiver or compromise by any of the Leading Asia Companies of a valuable
right or of a material debt owed to it;

(e)

any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by any of the Leading Asia Companies, except in the ordinary
course of business and the satisfaction or discharge of which would not have a
Leading Asia Material Adverse Effect;

(f)

any material change to a material Contract by which any of the Leading Asia
Companies or any of their respective assets is bound or subject;

(g)

any mortgage, pledge, transfer of a security interest in, or lien, created by
any of the Leading Asia Companies, with respect to any of its material
properties or assets, except liens for taxes not yet due or payable and liens
that arise in the ordinary course of business and do not materially impair any
of the Leading Asia Companies' ownership or use of such property or assets;

(h)

any loans or guarantees made by any of the Leading Asia Companies to or for the
benefit of its employees, officers or directors, or any members of their
immediate families, or any loans or advances to any persons, corporations,
business trusts, associations, companies, partnerships, limited liability
companies, joint ventures and other entities, governments, agencies and
political subdivision other than travel advances and other advances made in the
ordinary course of its business;

(i)

any alteration of the Leading Asia Companies' method of accounting or the
identity of its auditors;

(j)

any declaration or payment of dividend or distribution of cash or other property
to Unitech or any purchase, redemption or agreements to purchase or redeem any
Leading Asia Stock;

25

--------------------------------------------------------------------------------

(k)

any issuance, sale, disposition or encumbrance of equity securities to any
officer, director or affiliate, except pursuant to existing Leading Asia stock
option plans, or any change in their outstanding shares of capital stock or
their capitalization, whether by reason of reclassification, recapitalization,
stock split, combination, exchange or readjustment of shares, stock dividend or
otherwise; or

(l)

any arrangement or commitment by any of the Leading Asia Companies to do any of
the things described in this Section 7.12.

7.13.

Preparation of Disclosure Letters.  The Parties acknowledge and agree that
 Leading Asia has not yet delivered the Leading Asia Disclosure Letter and Fuhua
has not completed its due diligence investigation of Leading Asia and Unitech.
Leading Asia shall deliver to Fuhua the Leading Asia Disclosure Letter,
including copies of all agreements, and other documents referred to thereon, in
final form within at least 2 business days prior to the Closing.  Fuhua shall
have 2 business days following delivery of the Leading Asia Disclosure Letter in
which to terminate this Agreement if Fuhua objects to any information contained
in the Leading Asia Disclosure Letter or the contents of any such agreement or
other document and the Parties cannot agree on mutually satisfactory
modifications thereto.

ARTICLE VIII
Miscellaneous

8.1.

Notices.  All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given upon receipt by the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

If to Fuhua, to:

 

China Fuhua New Material Holdings, Inc.

9595 Wilshire Blvd. Suite #900

Beverly Hills, California 90212.

Attention: Ming Xu

Facsimile: 877-787-1591

 

with a copy to:

 

Pillsbury Winthrop Shaw Pittman LLP

50 Fremont Street

San Francisco, CA  94105-2228

Attention:  Scott C. Kline, Esq.

Facsimile: 415.983.1200

 

If to Leading Asia, to:

 

San-Jun Industrial Park                                 
Hua Wang Road                                            
Dalang, Shenzhen, China                             

 

Attention: Tony Ren                                    

Facsimile: 486-755-28109420                        

 

26

--------------------------------------------------------------------------------

If to Unitech, to:

 

San-Jun Industrial Park                                 

Hua Wang Road                                            

Dalang, Shenzhen, China                             

 

Attention: Tony Ren                                    

Facsimile: +86-755-28109420                        

 

If to the Founders, to:

 

Henian Wu

 

San-Jun Industrial Park                                 

Hua Wang Road                                            

Dalang, Shenzhen, China                             

 

Facsimile: +86-755-28109420                        

 

Zongfu Wang

 

San-Jun Industrial Park                                 

Hua Wang Road                                            

Dalang, Shenzhen, China                             

 

Facsimile: +86-755-28109420                        

 

Junbiao Huang

 

San-Jun Industrial Park                                 

Hua Wang Road                                            

Dalang, Shenzhen, China                             

 

Facsimile: +86-755-28109420                        

 

8.2.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Parties.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.  

8.3.

Termination.

(a)

The parties may terminate this Agreement as provided below:

(i)

Leading Asia, Fuhua and Unitech may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(ii)

Fuhua may terminate this Agreement by giving written notice to Leading Asia and
Unitech at any time prior to the Closing (A) in the event Leading Asia, Unitech
or any Founder has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Fuhua has notified Leading
Asia, Unitech and/or the Founder of the breach, and the breach has continued
without cure for a period of twenty (20) days after the notice of breach; (B) in
the event that Fuhua objects to any information contained in the Leading Asia
Disclosure Letter and the Parties cannot agree on mutually satisfactory
modifications thereto, in accordance with Section 7.13 hereof; or (C) if the
Closing shall not have occurred on or before ______________ by reason of the
failure of any condition precedent under Section 6.2 hereof (unless the failure
results primarily from Fuhua itself breaching any representation, warranty, or
covenant contained in this Agreement); and

27

--------------------------------------------------------------------------------

(iii)

Leading Asia may terminate this Agreement by giving written notice to Fuhua at
any time prior to the Closing (A) in the event Fuhua has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Leading Asia has notified Fuhua of the breach, and the breach
has continued without cure for a period of twenty (20) days after the notice of
breach;  (B) if the Closing shall not have occurred on or before _____________
by reason of the failure of any condition precedent under Section 6.1 hereof
(unless the failure results primarily from Leading Asia or Unitech breaching any
representation, warranty, or covenant contained in this Agreement).

(b)

If any party terminates this Agreement pursuant to Section 8.3(a) above, all
rights and obligations of the Parties hereunder shall terminate without any
liability of any Party to any other Party (except for any liability of any Party
then in breach).

8.4.

Replacement of Securities.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Fuhua shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Fuhua of such loss, theft or
destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.  If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, Fuhua may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

8.5.

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, Unitech, Fuhua and Leading
Asia will be entitled to specific performance under this Agreement.  The Parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

8.6.

Interpretation.  When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
 Whenever the words "include", "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without
limitation".

28

--------------------------------------------------------------------------------

8.7.

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any Party.
 Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the extent possible.

8.8.

Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

8.9.

Entire Agreement; Third Party Beneficiaries.  This Agreement, taken together
with the Leading Asia Disclosure Letter, (a) constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the Transactions and (b) are not intended to confer
upon any person other than the Parties any rights or remedies.

8.10.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof,
except to the extent the laws of Delaware are mandatorily applicable to the
Transactions.

8.11.

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties.  Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

[Signature Page Follows]




29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.




CHINA FUHUA NEW MATERIAL HOLDINGS, INC.   By: /s/ Ming Xu Name: Ming Xu Title:
President     LEADING ASIA PACIFIC INVESTMENT LIMITED   By: Name: Title:    
GOOD WEALTH CAPITAL INVESTMENT LIMITED   By: Name: Title:     TMK POWER
INDUSTRIES LTD.   By: Name: Title:     UNITECH INTERNATIONAL INVESTMENT HOLDINGS
LIMITED   By: Name: Title:  

--------------------------------------------------------------------------------

  HENIAN WU     /s/ HENIAN WU       ZONGFU WANG     /s/ ZONGFU WANG     JUNBIAO
HUANG     /s/ JUNBIAO HUANG   For purposes of Section 7.10 only:   MING XU    
/s/ MING XU




--------------------------------------------------------------------------------

 

ANNEX A

Definitions

 

"Acquisition"

has the meaning set forth in Section 5.1 of this Agreement.

 

"Action" means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

"Agreement" has the meaning set forth in the Preamble of this Agreement.

 

"Closing" has the meaning set forth in Section 1.2 of this Agreement.

 

"Closing Date" has the meaning set forth in Section 1.2 of this Agreement.

 

"Consent" means any material consent, approval, license, permit, order or
authorization.




"Contract" means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

 

"Environmental Laws" has the meaning set forth in the Section 3.17 of this
Agreement.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Founders" has the meaning set forth in the Preamble of this Agreement.

 

"Fuhua" has the meaning set forth in the Preamble of this Agreement.

 

"Fuhua Bylaws" means the Bylaws of Fuhua, as amended to the date of this
Agreement.

 

"Fuhua Charter" means the Certificate of Incorporation of Fuhua, as amended to
the date of this Agreement.

 

"Fuhua Financial Statements" has the meaning set forth in the Section 4.18 of
this Agreement.

 

"Fuhua Indemnitees" has the meaning set forth in Section 7.10 of this Agreement.

 

"Fuhua Material Adverse Effect" has the meaning set forth in the Section 4.1 of
this Agreement.

 

"Fuhua Stock" has the meaning set forth in the Background Section of this
Agreement.

 

--------------------------------------------------------------------------------

 

"Governmental Entity" means any federal, state, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign.

 

"Good Wealth" has the meaning set forth in the Preamble of this Agreement.

 

"Indemnified Liabilities" has the meaning set forth in Section 7.10 of this
Agreement.

 

"Intellectual Property Right" means any patent, patent right, trademark,
trademark right, trade name, trade name right, service mark, service mark right,
copyright and other proprietary intellectual property right and computer
program.

 

"Law" means any statute, law, ordinance, rule, regulation, order, writ,
injunction, judgment, or decree.

 

"Leading Asia" has the meaning set forth in the Preamble of this Agreement.

 

"Leading Asia Benefit Plans" has the meaning set forth in Section 3.7 of this
Agreement.

 

"Leading Asia Companies" has the meaning set forth in the Preamble of this
Agreement.

 

"Leading Asia Constituent Instruments" means the memorandum and articles of
association of Leading Asia and such other constituent instruments of Leading
Asia as may exist, each as amended to the date of this Agreement.

 

"Leading Asia Disclosure Letter" means the letter delivered from Leading Asia to
Fuhua concurrently herewith.

 

"Leading Asia Indemnitees" has the meaning set forth in Section 7.10 of this
Agreement.

 

"Leading Asia Material Adverse Effect" has the meaning set forth in Section 3.1
of this Agreement.

 

"Leading Asia Stock" has the meaning set forth in the Background Section of this
Agreement.

 

"Lien" means any lien, security interest, pledge, equity and claim of any kind,
voting trust, stockholder agreement and other encumbrance.

 

"Party" has the meaning set forth in the Preamble of this Agreement.

 

"PRC" means the People's Republic of China, not including Taiwan, Hong Kong and
Macau.

 

"SEC" means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Shares" has the meaning set forth in the Background Section of this Agreement.

 

 "Taxes" means all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

"Tax Return" means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

"TMK" has the meaning set forth in the Preamble of this Agreement.

 

"Transactions" has the meaning set forth in Section 1.2 of this Agreement.

 

"Transaction Documents" means this Agreement and any other documents or
agreements executed in connection with the Transactions.

 

"Unitech" has the meaning set forth in the Preamble of this Agreement.

 

"Voting Fuhua Debt" has the meaning set forth in Section 4.3 of this Agreement.

 

"Voting Leading Asia Debt" has the meaning set forth in Section 3.3 of this
Agreement.

 

 

--------------------------------------------------------------------------------